Citation Nr: 1339640	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals, status post fracture of the neck.

2.  Entitlement to service connection for residuals, status post fracture of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1973.   

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for residuals of a neck fracture.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  As will be discussed in the Remand below, additional development is required in conjunction with this claim.   

A service connection claim for residuals, status post fracture of the thoracolumbar spine-for which the Veteran has completed the first of two actions required to place the matter in appellate status-is also addressed in this Remand.

In August 2012, the Veteran testified during a Board hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

A November 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

These matters are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Veteran is seeking service connection for residuals, status post fracture of the neck.  Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c),(d) (2013).

The Veteran has asserted that residuals of a neck fracture occurred as a result of a motorcycle accident which occurred in September or October 1971, during his period of service.  Service treatment records are negative for any mention of a motorcycle accident or neck injury or fracture.  The Veteran was hospitalized from mid-October 1971 to late December 1971 for treatment of fractures of the right and left bodies of the mandible, as well as of the right subcondyle.  On separation examination of August 1973, clinical evaluation of the neck was normal and the Veteran denied having swollen or painful joints or back pain.  He acknowledged having broken bones during service, specifically described by the examiner as a broken jaw.   

Private medical records of Dr. S. include a May 2006 entry noting the Veterans reports of a motorcycle accident during service in 1971 resulting in multiple fractures.  Also mentioned was a 1996 accident which occurred when the Veteran was operating a loader which malfunctioned, causing him to be thrown into the windshield injuring his neck.  X-ray films of the cervical spine revealed degenerative disc processes at C5 to C7, with no evidence of fracture.  Private medical records reference an MRI study of March 2007 which revealed C6-7 spondylolisthesis and some cord myelomalacia with retrolisthesis.  Disability of the lumbar spine was diagnosed at that time.  

When seen by Dr. S. on September 19, 2008 for complaints of low back pain, a history of a motorcycle accident in 1971 resulting in a fractured jaw as well as head and spinal injuries was noted.  The entry mentioned that the Veteran was receiving Social Security disability benefits.  Multi-level pathology of the lumbar and thoracolumbar spine was noted and the doctor commented that the site of the degenerative changes and relative sparing of the remainder of the spine raised the likelihood that this represented prior trauma, there was no mention of pathology of the cervical spine.  An assessment of a patient with injuries sustained in a motorcycle accident in 1971, which had progressed and evolved over time, was made.

A VA examination of the spine was conducted in February 2011.  The examiner noted that the history indicated that the Veteran was involved in a motorcycle accident in 1971 and fractured his jaw, for which he was hospitalized and the fracture was fixed.  The examiner noted that the Veteran did not have any other injuries and that there was no evidence of fracture of the cervical spine.  The examination report mentioned findings of degenerative changes with disc space narrowing at C5-6 and C6-7; and disc protrusion from C2-5, as well as severe neural foraminal narrowing at C6-7 and retrolisthesis at C6-7.  Degenerative joint disease of the cervical spine at multiple levels was diagnosed.  The examiner explained that there was no evidence of old or current neck fracture.  It was concluded that the Veteran had age-related changes in the cervical spine as well as in the lumbar spine.  The examiner stated that in the absence of neck injury or treatment during service or for many years thereafter, it would be mere speculation to connect the Veteran's claimed neck disorder to service.  

In hearing testimony provided in 2012, the Veteran gave detailed information relating to his in-service motorcycle accident, resulting injuries and subsequent treatment; indicated that his private doctors had related his current neck diagnoses to an old injury, namely his in-service accident; and stated that he had not been involved in any other accident.  

In conjunction with the service connection claim for residuals of a claimed neck fracture, the Board's review of the claims file reveals that further RO action in this appeal is warranted.

As noted in the summary above, in 2011 the VA examiner was unable to etiologically link the Veteran's claimed neck disorder to his period of service, and specifically to a motorcycle accident reportedly occurring therein, without resort to speculation.  The Veteran urges that his private providers, Dr. O. and Dr. S. have linked his current problems to old injury.  In essence, a clear nexus opinion has not been provided for the file.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate VA provider.  The Veteran is hereby advised that failure to report to the scheduled examination without good cause may result in denial of his service connection claim (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent medical facility.  

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Based on a review of the record, it appears that the Veteran receives regular, ongoing treatment from the VA Medical Center (VAMC) in San Francisco, CA.  Presently, VA treatment reports contained in the paper claims file are dated from August 2009 to mid-January 2011.  Accordingly, VA records dated from January 2011 forward should be obtained and associated with the file for consideration.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  During his 2012 Board hearing testimony, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA)  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Additionally, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

The Board's review of the claims file also reveals that additional action pertaining to a pending service connection claim for residuals, status post fracture of the thoracolumbar spine is warranted. 

In March 2009, the RO issued a rating decision denying a service connection claim for residuals, status post fracture of the thoracolumbar spine.  In March 2009, VA received a statement from the Veteran expressing disagreement with the denial of his claims, specifically mentioning both the neck and thoracolumbar spine.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the statement received by VA in March 2009 was timely and clearly expressed dissatisfaction with the denial of the service connection claim for residuals, status post fracture of the thoracolumbar spine as determined in the March 2009 rating decision, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013).  To date, the RO has not issued a Statement of the Case with respect to the service connection claim for residuals, status post fracture of the thoracolumbar spine denied in the March 2009 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out, however, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should furnish to the Veteran and his representative a Statement of the Case addressing the service connection claim for residuals, status post fracture of the thoracolumbar spine, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue.

The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of the SSOC.  See 38 C.F.R. § 20.202.


2.  The RO should obtain from San Francisco VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated from January 2011 forward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo an examination of the neck/cervical spine by a physician with appropriate expertise, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, and copies of all relevant Virtual VA records,  must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The physician should clearly identify all symptoms and manifestations in the area of the neck and cervical spine asserted by the Veteran to be attributable to the in-service motorcycle accident and should diagnose all current disorders present in that area of the body.  The examiner should also opine as to whether evidence indicates that the Veteran ever sustained a neck fracture, and if so, whether this as likely as not occurred in-service, as a result of a motorcycle accident.  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability is attributable to service, and particularly to the motorcycle accident reported to have occurred in 1971. 

In rendering the requested opinion, the examiner should specifically consider the in and post-service medical records and opinions (such as the September 2008 assessment of Dr. E.H.S.), as well as the Veteran's lay assertions.  The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim involving neck disability in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



